Motion by appellant to stay the judgment of separation, dated October 17, 1960, and the order, dated September 14, 1962, pending determination of the appeal from the order, granted on the following conditions: (1) that, pending such determination and beginning on the date of entry of the order hereon, appellant shall pay to respondent alimony at the rate of $50 per week; (2) that, within 10 days after entry of the order hereon, appellant shall pay to respondent the sum of $550 awarded by the Special Term to respondent as counsel fee for opposing this appeal; and (3) that appellant shall perfect the appeal for Friday, November 2, 1962, and be ready to argue or submit it on such date; appeal ordered on the calendar accordingly. On the court’s own motion, the appeal will be heard on the original papers and on the typewritten briefs of the respective parties, the appellant’s brief to contain a copy of the opinions, if any, rendered by the court below. The parties are directed to file six copies of their respective briefs and to serve one copy on each other. The record shall be filed on or before October 25, 1962; appellant’s brief shall be filed and served on or before said date. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.